Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 is pending in this application. Claims 1-10 are currently amended.

Response to Arguments
Applicant's arguments filed 04/04/2022 have been fully considered but they are not persuasive. 
On page 10 of Remarks filed 04/04/2022, applicant argues
In Koerber faults in the transmission chain are identified based on the magnitude of a drive current. Koerber does not consider the switch state of the circuit breaker when identifying a fault.
Examiner disagrees respectfully. In paragraph [0036], Koerber recites “The method step according to the invention recognizes that the complete transmission chain 6 including the movable contact piece of the circuit breaker 2 is not driven”. It can be clearly seen that “complete transmission chain” as cited in non-final rejection, includes the switch state of circuit breaker. Further more paragraphs [0031]-[0035] all recite the switch state of circuit breaker, which in turn implies that circuit breaker switch state is crucial to identification of faults. Applicant’s claim language appears to be very broad and Koerber’s switch state reads on the claim language.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
first position, second position, locking pin, trailer hitch, motor vehicle, diagnosable switch
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koerber (EP1555683A1; Translation attached).
Regarding claim 1, Koerber teaches a method for detecting faults in a switch assembly (abstract, Circuit breaker investigation) comprising at least one switch (abstract, carrying out a switching procedure) for monitoring a position (abstract, definable movement profile) of a component (abstract, movable contact part inside circuit breaker) that is adapted to be moved via a drive (abstract, transmission chain (6)) which has an electric motor (abstract, electric motor (4)), the method comprising: shifting the component from a first position ([0031], switched off) to a second position ([0033], switched on) spatially separated from the first position ([0030], movable contact piece is therefore moved towards the fixed contact piece), wherein a power consumption of the electric motor changes in a previously specified manner (i.e. current/time diagram) (fig.2), and wherein a switch state of the switch during a proper functioning of the switch changes in a previously specified manner ([0031]-[0033], switch off to completely switch on is described), analyzing the power consumption of the electric motor and the switch state of the switch in an analysis unit ([0027], electric motor 4 also transmits data such as the angular speed and position of the rotor to the control unit 8), and triggering a fault action if the power consumption of the electric motor has changed in the previously specified manner and the switch state of the switch has not changed in the previously specified manner ([0036], Faults in the transmission chain 6 can be identified from the magnitude of the drive current) (it is implicit from [0031]-[0035] that switch state of circuit breaker indicates proper functionality. Furthermore [0036], The method step according to the invention recognizes that the complete transmission chain 6 including the movable contact piece of the circuit breaker 2 is not driven).
Regarding claim 2, the method is substantially rejected for the same reasons as stated in claim 1. Koerber further teaches the method, in the case of the component, shifted to its second position ([0037], If, on the other hand, the value of the drive current exceeds a predetermined maximum value … [0038], If wear is detected that is above the selected wear limit, a corresponding message can be generated, for example an indication of necessary maintenance).
Regarding claim 3, Koerber teaches the method according to claim 1, wherein the power consumption of the electric motor increases at least to a previously specified threshold value when the component shifts from its first position to its second position (e.g. current Ia between Imax and Imin) (fig.2).
Regarding claim 4, Koerber teaches the method according to claim 1, wherein the change in the power consumption of the electric motor when the component shifts from its first position to its second position continues at least for a previously specified period of time (e.g. switch on time period as shown) (fig.3).
Regarding claim 5, it is rejected for the same reasons as stated in claim 1.
Regarding claim 6, it is rejected for the same reasons as stated in claim 2.
Regarding claim 8, Koerber teaches the device according to claim 5, wherein the at least one switch of the switch assembly is a diagnosable switch ([0036], Faults in the transmission chain 6 can be identified from the magnitude of the drive current).
Regarding claim 9, Koerber teaches a computer program product comprising instructions that cause the device to carry out the method according to claim 1 ([0009], data processing, for example discretization, digitization or filtering, of the measured values is also conceivable).
Regarding claim 10, Koerber teaches a non-transitory computer-readable storage medium on which the computer program product according to claim 9 is stored (i.e. data processing unit 9) (fig.1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Koerber (EP1555683A1; Translation attached), and further in view of Berger (DE10104188A1; Translation attached).
Regarding claim 7, Koerber teaches the device according to claim 5.
Koerber does not teach the device, wherein the component is a locking pin for locking a trailer hitch for a motor vehicle.
Berger teaches in a similar field of endeavor of drive control, that it is conventional to have a device (abstract, drive motor arrangement (25)), wherein a component (abstract, train section (17)) is a locking pin (i.e. spherical head piece 21) (fig.1) for locking a trailer hitch (i.e. trailer section 22) (fig.1) for a motor vehicle (i.e. towing vehicle 9) (fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the component as a locking pin for locking a trailer hitch for a motor vehicle in Koerber, as taught by Berger, as it provides the advantage of locking the trailer hitch to motor vehicle reliably.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        05/09/2022








	/THIENVU V TRAN/                                     Supervisory Patent Examiner, Art Unit 2839